DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-9 are as previously presented. Claims 1-9 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action is maintained. Please see response to arguments below. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pinon (US 2015/0037662).
As to claim 1, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate film, discussed throughout), and an electrode tab protruding out from the cell body (figures 40, 39, 16-18 #129, [0140] and discussed throughout); and an insulating spacer disposed between 
As to claim 2, Pinon discloses wherein, the pair of the unit cells are electrically connected by a conductive member having conductivity (figures 40 #138, figures 42-44 #540 and/or #524, [0253], [0246] and discussed throughout), the pair of the electrode tabs electrically connecting the adjacent battery assemblies are disposed on both ends of the insulating spacer (figure 40, shows the flow and electrical connections, discussed throughout), and the pair of the unit cells that are electrically connected to each other by the conductive member is on an inner side of a position where the adjacent battery assemblies are 
As to claim 3, Pinon discloses wherein, the conductive member includes a bus bar held by the insulating spacer (figure 40-44, the bus bar can be #540, [0246]), the insulating spacer has a plurality of sides and holds the bus bar at a center of one side of the plurality of sides, and the bus bar electrically connects the adjacent battery assemblies to each other at an end portion of the one side (figures 40-44 and throughout, to further explain if the insulating spacer was not present a portion of the battery like the laminate would flop down thus the bus bar would be lower, thus the insulating space is holding a portion of the bus bar up). 
As to claim 4, Pinon discloses wherein, the pair of the unit cells are connected in parallel by the conductive member ([0140], the batteries maybe coupled in series or in parallel). 
As to claim 5, Pinon discloses wherein, the conductive member includes a bus bar, and the insulating spacer is attached to the bus bar (figures 40-44, the bus bar is #540 discussed throughout and everything is connected to each other). 
As to claim 8, Pinon discloses wherein, the adjacent battery assemblies are electrically connected to the pair of the electrode tabs by at least one of directly joining and joining via a bus bar (figures 40-44 and discussed throughout). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pinon (US 2015/0037662) as applied to claim 3 above, and further in view of Ikeuchi (US 2009/0257164).
As to claim 6, Pinon is silent to further comprising a voltage detector for detecting voltage, the voltage detector being integrally provided on the bus bar. Ikeuchi teaches the concept of a battery (10) utilizing a protection device for detecting a temperature, a voltage, or a current to protect from an excessive temperature, an over voltage, or an overcurrent ([0011], [0178] and [0265]-[0 272]). It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to add the concept of a battery utilization protection device for detecting a voltage from Ikeuchi for the battery pack of Pinon in order to protect against over voltage ([0011], [0178] and [0265]-[0 272]) and because Ikeuchi teaches that it is well known in the art that it is desirable to protect from excessive temperature, over voltage, and overcurrent ([0011], [0178] and [0265]-[0 272]). Modified Pinon is silent to wherein the voltage detector is on the bus bar. While modified Pinon fails to teach the voltage detector is on the bus bar, as opposed to being adjacent to the bus bar, one of ordinary skill within the art would understand that the voltage detector could be provided on the bus bar or adjacent to the bus bar and function the same (see MPEP 2144.04 VI C and 2144.04 I). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinon (US 2015/0037662).
As to claim 9, Pinon discloses a battery pack (figure 5A, figure 40 #22 battery module, [0120], discussed throughout) comprising: a plurality of stacked battery assemblies that are each provided with at least a pair of unit cells stacked in a thickness direction (figure 40 #116 are the batteries, [0139] and discussed throughout), each of the unit cells each including a cell body having a flat shape and comprising a power generation element covered by a laminate film (figures 40, 39 and 16-18, show the battery with a flat shape and covered in a laminate . 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
The arguments for independent claims 1 and 9 are on the claim limitations (1) “an insulating spacer disposed between electrode tabs of the pair of the unit cells” and (2) “a pair of the electrode tabs having distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer” and (3) “such that the insulating spacer is disposed between and in direct contact with the laminate films of the pair of unit cells.” The examiner does not find these arguments persuasive and will direct the applicant to the above rejection. 
However, the examiner will provide further clarification below. (1) “an insulating spacer disposed between electrode tabs of the pair of the unit cells” 

    PNG
    media_image1.png
    756
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    871
    643
    media_image3.png
    Greyscale

The examiner has pointed to the figures that show the insulating spacer at the instant claimed locations, and therefore maintains the rejection.
The examiner will provide further clarification below. (2) “a pair of the electrode tabs having distal end portions being bent in a stacking direction on a side of a surface of the insulating spacer”.

    PNG
    media_image3.png
    871
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    556
    716
    media_image4.png
    Greyscale

Though the examiner did not cite figures 43 and 44. The applicant has argued them. The applicant appears to think the claim requires the “bent in the stacking direction on a side of a surface of the insulating spacer” to require the bent portion to be in direct contact with the insulating member. The applicant points to instant figure 11. However, the claim only requires the bent portion to be on the side surface i.e. in the direction of the side surface. Not the bent portion to be physically contacted to the side surface. The claim does later use “direct contact” thus showing when claimed the examiner reads the limitations of each word into the claim. Therefore, the examiner maintains the rejection. 
The examiner will provide further clarification below. (3) “such that the insulating spacer is disposed between and in direct contact with the laminate films of the pair of unit cells.”

    PNG
    media_image3.png
    871
    643
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    756
    528
    media_image1.png
    Greyscale

The examiner has pointed to the figures that show the insulating spacer at the instant claimed locations, and therefore the examiner maintains the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0380697 can be used as a 102 for claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/BRIAN R OHARA/Examiner, Art Unit 1724